DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 6/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
It is noted that the invention set forth in the amendment dated 7/30/2020 is not drawn to a compressed bi-layered gastroretentive tablet comprising carbidopa, levodopa, or a combination of these elements, as recited in the present amendment dated 6/21/2022. As such, the invention claimed in the amendment filed 6/21/2022 is considered patentably distinct from the invention recited in the 7/30/2020 amendment.

Claim Status
Claims 3, 4, and 9 are cancelled.
Claims 1-2, 5-8, and 10 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is dependent on cancelled claim 9. Since the limitations of claim 10 are recited in instant claim 1, the only independent claim, it cannot be determined which claim upon which claim 10 depends. Appropriate correction is required.
Failure to further limit a previous claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS: Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


1) Claims 2, 7, and 8 are rejected under 35 U.S.C. 112(d) for failing to further limit a claim previously set forth.
The active agent recited in independent claim 1, upon which claim 2 is dependent, limits the active agent to “carbidopa, levodopa, and a combination thereof.” Dependent claim 2 recites the active agent as “an anti-diabetic agent, a cardiovascular agent, a neurological agent, an anti-Parkinson's disease agent, an anti-infective agent, an analgesic, an anti-inflammatory agent, an anti-arthritic, an anti-hyperlipidemic agents, or an anti-hypertensive or any combinations thereof.” While carbidopa and levodopa are considered anti-Parkinson’s agents and therefore neurological agents, there is nothing on the record that supports the limitation of “carbidopa, levodopa, or a combination thereof” as anti-diabetic agents, cardiovascular agents, anti-infective agents, analgesics, anti-inflammatory agents, anti-arthritics, anti-hyperlipidemic agents, or an anti-hypertensive.
Claim 1 recites the instant invention as a “bi-layered gastroretentive tablet.” However, dependent claim 7 recites the instant invention as a “monolithic dosage form,” interpreted by the Examiner as a single layer dosage form. As such, claim 7 fails to limit the independent claim, and in fact adds limitations not recited in the independent claim.
Claim 8 suffers from the same issue; claim 1 is limited to a bi-layered table while claim 8 is drawn to a “multi-layered dosage form,” interpreted by the Examiner as a dosage form comprising two or more layers. As such, claim 8 likewise fails to limit the independent claim, and in fact adds limitations not recited in the independent claim.
Appropriate correction, or cancellation of claims 2, 7, and 8, is required. 

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1)  Claims 1-2 and 5-8 are under 35 U.S.C. 103 as being unpatentable over Pilgaonkar (WO 2010/038237 A2).
Pilgaonkar is drawn to a composition exhibiting delayed transit through the gastrointestinal tract comprising one or more active agents and at least one pharmaceutically acceptable excipient (Abstract). Pilgaonkar teaches a compressed bi-layered gastroretentive tablet (pg 35, claims 14 and 15). 
Pilgaonkar teaches in Example 8A (pg 30) a bilayer tablet comprising a gastroretentive layer comprising polyethylene oxide and hydroxyethyl cellulose, and valsartan as the active agent present in a separate drug layer, reading on claim 5.
Pilgaonkar teaches cellulose derivatives hydroxyethyl cellulose and ethyl cellulose are useful as release (or swelling) retardants (paragraph spanning pgs 16-17; pg 12, lines 2-5), reading on claim 6. Pilgaonkar teaches both valsartan and levodopa as active agents useful in the claimed composition (pg 33, claim 11). 
For claims 7 and 8, Pilgaonkar teaches a monolithic and a multilayer tablet (pg 35, claim 15). 
The skilled artisan would have expected success in utilizing ethyl cellulose as the swelling retardant and utilizing levodopa as the active agent in the compressed bilayer gastroretentive tablet taught by Pilgaonkar because Pilgaonkar teaches that ethyl cellulose is useful as a swelling retardant in a bilayer gastroretentive tablet and further teaches that levodopa can be included as the active agent. The person of ordinary skill in the art would have found it obvious to utilize ethyl cellulose as the swelling retardant and levodopa as the active agent because ordinarily skilled artisans would have predicted that ethyl cellulose would be safe and effective as the swelling retardant and levodopa would have been safe and effective as the active agent.

Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-2 and 5-8 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 11,147,767 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent  recite a gastro-retentive bi-layered formulation comprising: (a) an active layer comprising at least one active agent, and (b) a gastro-retentive layer comprising at least one swelling agent and at least one swelling retardant, wherein the swelling retardant comprises ethyl cellulose, the active agent is carbidopa, levodopa or a combination thereof, and the swelling agent is polyethylene oxide.

2) Claims 1-2, 5, and 7-8 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No.17/445,992 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent  recite a gastro-retentive bi-layered formulation comprising: (a) an active layer comprising at least one active agent, and (b) a gastro-retentive layer comprising at least one swelling agent and at least one swelling retardant, wherein the active agent is carbidopa, levodopa or a combination thereof, and the swelling agent is polyethylene oxide.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	
Examiner’s Reply to Attorney Arguments dated  6/21/2022 
The applicant presents arguments over the prior rejections over Kumar; Fix; Fix in view of the ‘396 Publication; and Fix in view of Kavimandan. However, while the Examiner acknowledges the arguments presented, applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. These new grounds of rejection are necessitated by applicant’s amendment dated 6/21/2022.
It is further noted that, since the applicant did not set forth arguments regarding the correctness of the Nonstatutory Double Patenting Rejections, these rejections are considered proper and are maintained. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612